                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:20-cv-725-MOC-WCM

TIMISHA MARTIN,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
SUNLIGHT FINANCIAL, LLC,            )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant

Sunlight Financial, LLC (“Sunlight”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. (Doc. No. 15).

       I.      PROCEDURAL BACKGROUND

       This case arises from Plaintiff Timisha Martin’s employment with Defendant Sunlight.

Plaintiff brings a claim for retaliation under Title VII of the Civil Rights Act of 1964, the

Americans with Disabilities Act, and 42 U.S.C. § 1981, based on two performance improvement

plans that were issued before Plaintiff voluntarily resigned her employment with Defendant.

        Plaintiff filed her original Complaint on December 23, 2020. See (Doc. No. 1).

Defendant filed a motion to dismiss on April 20, 2021. (Doc. No. 5). In response, Plaintiff filed

an Amended Complaint on May 4, 2021. (Doc. No. 12). On June 2, 2021, Defendant filed the

pending amotion to dismiss the Amended Complaint. Plaintiff has filed a Response, Defendant

has filed a Reply, and this matter is ripe for disposition. (Doc. Nos. 17, 18).

       II.     FACTUAL BACKGROUND

       The following factual allegations are taken as true for the purposes of the pending motion



                                                  1
to dismiss. Plaintiff worked for Sunlight as a Commercial Underwriter until she resigned. (Am.

Compl. ¶ 12). In June 2019, Sunlight approved Plaintiff’s request to telecommute several days

per week as an accommodation for her anxiety and thyroid condition. (Id. ¶ 14). Five months

later, in October 2019, Sunlight issued Plaintiff the first Performance Improvement Plan (“PIP”).

(Id. ¶ 18).

        On January 3, 2020, Plaintiff filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) related to her first PIP. (Id. ¶ 28). On January

6, 2020, Sunlight issued Plaintiff a second PIP.1 (Id. ¶ 30). When issuing the second PIP,

Sunlight’s Head of Human Resources Marnie Woodward told Plaintiff she would be terminated

if she did not comply with the PIP’s terms. (Id. ¶ 34). Plaintiff later resigned. Plaintiff does not

allege that Sunlight used either PIP to terminate her employment, reduce her pay or benefits, or

that the PIPs had any adverse effect on any terms and conditions of her employment. Outside of

the two PIPs, Plaintiff does not allege that she was disciplined, in writing or otherwise, during

her employment with Sunlight.

        III.   STANDARD OF REVIEW

        Defendant moves to dismiss Plaintiff’s action pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Rule 12(b)(6) provides that a motion may be dismissed for failure to

state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule 12(b)(6)

tests the sufficiency of the complaint without resolving contests of fact or the merits of a claim.

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510 U.S.

828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations constitute



1 Importantly, Plaintiff does not allege that Sunlight was even aware that the EEOC charge
had been filed when the second PIP was issued.

                                                  2
“a short and plain statement of the claim showing the pleader is entitled to relief” pursuant to

Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss, factual

allegations in the complaint must be sufficient to “raise a right to relief above a speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint will survive if

it contains “enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

        IV.     DISCUSSION

        To state a claim for retaliation under Title VII, the ADA, or Section 1981, the plaintiff

must allege sufficient facts to show that: “(1) she engaged in a protected activity; (2) her

employer took materially adverse action against her; and (3) the protected activity caused the

adverse action.” See Michael v. Va. Commonwealth Univ., No. 3:18-cv-125-JAG, 2019 WL

128236, at *3 (E.D. Va. Jan. 8, 2019) (citing Strothers v. City of Laurel, 895 F.3d 317, 327–28

(4th Cir. 2018)); see also Anderson v. Sch. Bd. of Gloucester Cty., No. 3:18cv745, 2020 WL



                                                   3
2832475, at *18 (E.D. Va. May 29, 2020) (“The elements of an ADA retaliation claim mirror the

elements of [a] Title VII retaliation claim.”); White v. Gaston Cnty. Bd. of Educ., 2018 WL

1652099, at *7 (W.D.N.C. Apr. 5, 2018) (same for claims under Section 1981).

       As to the second element, “an employer’s conduct must be so materially adverse as to

dissuade a reasonable employee from engaging in protected activities.” Michael, 2019 WL

128236, at *3; see also Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 56 (2006) (“[A]

plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.”).

       This “materially adverse” requirement reflects a fundamental limitation that these statutes

do “not remedy everything that makes an employee unhappy,” Jeffers v. Thompson, 264 F.

Supp. 2d 314, 329 (D. Md. 2003), and, therefore, should not be used to redress the “trivial

discomforts endemic to employment.” Matthews v. Bd. of Educ. of Howard Cty., No. GLR-12

1758, 2013 WL 3506922, at *3 (D. Md. July 10, 2013). If not for this limitation, “minor and

even trivial employment actions that an irritable, chip-on-the-shoulder employee did not like”

would form the basis of a claim, Ashley v. Donahoe, No. 4:11-cv-03107-TLW-KDW, 2012 WL

2264667, at *1 (D.S.C. Apr. 11, 2012), and would effectively transform these statutes into a

workplace “civility code[s].” Cherry v. Elizabeth City State Univ., 147 F. Supp. 3d 414, 426

(E.D.N.C. 2015).

       It is well settled that a “negative performance review or a performance improvement plan

alone will not constitute materially adverse action.” Michael, 2019 WL 128236, at *4; see also

Harris v. Herring, No. 3:20-cv-96, 2021 WL 100651, at *7 (E.D. Va. Jan. 12, 2021) (“[C]ourts in

this circuit have repeatedly held that proposed termination[s], reprimands, performance



                                                4
improvement plans, and negative performance evaluations do not constitute materially adverse

action.”); Byrd-Hedgepeth v. Capital One Servs., LLC, No. 3:19cv05, 2020 WL 5831822, at *27

(E.D. Va. Sept. 30, 2020) (holding that “placing an employee on a performance improvement

plan, without more, does not constitute a materially adverse employment action”); Blount v.

Ajinomoto Health & Nutrition, No. 5:20-CV-00356-FL, 2020 WL 6439167, at *3 (E.D.N.C.

Aug. 14, 2020) (holding that “the write-up itself cannot form the basis of a retaliation claim

because it is not a materially adverse employment action”); Anderson, 2020 WL 2832475, at *20

(holding that “placing [the plaintiff] on a performance improvement plan, in and of itself, did not

constitute a materially adverse action”); Hinton v. Va. Union Univ., 185 F. Supp. 3d 807, 832–33

(E.D. Va. 2016) (recognizing that “courts within the Fourth Circuit have reached the []

conclusion that reprimands, without collateral consequences, are not ‘materially adverse,” noting

that written reprimands are “so clearly non-actionable that the subject does not merit extensive

analysis”); accord Wilson v. Gaston Cty., 145 F. Supp. 3d 549, 562 (W.D.N.C. 2015) (holding

that ‘“reprimands and poor performance evaluations occur with some frequency in the

workplace’ and ‘are much less likely to [constitute] adverse employment actions’ than more

serious employer conduct” (alteration in original) (quoting Adams v. Anne Arundel Cty. Pub.

Sch., 789 F.3d 422, 431 (4th Cir. 2015)).

       Rather, a performance improvement plan is only actionable as a form of retaliation “if the

employer relies upon it to later take additional action, such as discharging or demoting the

employee.” Michael, 2019 WL 128236, at *4; see also Anderson, 2020 WL 2832475, at *20 (“A

poor performance evaluation is actionable only where the employer subsequently uses the

evaluation as a basis to detrimentally alter the terms and conditions of the recipient’s

employment.”); White, 2018 WL 1652099, at *9 (holding that issuance of performance



                                                 5
improvement plans are “typically not considered materially adverse, unless they are essentially

fabricated in support of a later adverse employment action”).

       Courts throughout the Fourth Circuit have routinely dismissed retaliation claims at the

pleading stage where the plaintiff fails to allege that the employer subsequently used the

performance improvement plan to take a materially adverse action against the plaintiff. See, e.g.,

Anderson, 2020 WL 2832475, at *20 (dismissing retaliation claim where the plaintiff did not

allege that her employer “discharged or demoted her, or that [the employer] used the

performance improvement plan against [her]”); Blount, 2020 WL 6439167, at *3 (dismissing

retaliation claim where that plaintiff did not “allege[] that the write up led to any major change in

his employment or that [the employer] took any specific action after writing him up”);

McLaughlin v. Barr, No. 1:19-CV-318, 2020 WL 869914, at *10 (M.D.N.C. Feb. 21, 2020)

(dismissing retaliation claim where the negative performance evaluation “did not lead to further

discipline”); Michael, 2019 WL 128236, at *4 (dismissing retaliation claim based on negative

performance evaluation where the evaluation was not used to “precipitate any discharge,

demotion, loss of pay, or other collateral consequence”); Chughtai v. Kasier Permanente, No.

PX-15-2963, 2018 WL 3049198, at *8 (D. Md. June 20, 2018) (dismissing retaliation claim

where the plaintiff failed to allege that the written reprimand led to “actual, adverse, job-related

consequences,” noting that “plaintiff’s belief that a written warning could have impacted later

job performance evaluations was insufficient”); Hinton, 185 F. Supp. 3d at 833 (dismissing

retaliation claim based on written reprimands, noting that “allegation of a reprimand, without

alleging any other adverse consequences, does not properly plead the type of materially adverse

action that would deter a reasonable worker engaging in [a] protected activity”).

       Here, the Amended Complaint fails to allege that Sunlight ever used these PIPs “to later



                                                  6
take additional action” against Plaintiff, such as demotion or discharge. Accord Anderson, 2020

WL 2832475, at **19-20. Plaintiff’s retaliation claims are, instead, based solely on the fact that

she received two PIPs, but there are no allegations that she suffered any adverse consequences

actions following the issuance of the PIPs.

       Plaintiff alleges that Sunlight’s Human Resources manager told her she would be

terminated if she did not comply with the terms of the PIPs. See (Am. Compl. ¶ 34). However,

“the mere fact that failure to abide by [the PIP’s] terms could lead to termination does not

transform the PIP into a materially adverse employment action.” Gorman v. Covidien, LLC, 146

F. Supp. 3d 509, 525 (S.D.N.Y. 2015); Zoll v. Northwell Health, Inc., 16-CV-2063 (JMA)

(AYS), 2019 WL 2295679, at *14 (E.D.N.Y. May 30, 2019) (“[B]eing placed on a ‘performance

improvement plan’ or ‘PIP’ which requires an employee to abide by certain instructions for a

period of time to avoid termination, does not constitute an adverse action.”). Rather, the case law

clearly holds that a performance improvement plan is only actionable when “the employer

subsequently uses the [the performance improvement plan] as a basis to detrimentally alter the

terms and conditions of the recipient’s employment”—allegations that are completely absent

from the Amended Complaint here. Anderson, 2020 WL 2832475, at *20; see also White, 2018

WL 1652099, at *9 (holding that issuance of performance improvement plans are “typically not

considered materially adverse, unless they are essentially fabricated in support of a later adverse

employment action”).

       Plaintiff’s allegation that she could have been terminated at some point in the future if her

performance did not improve fails to meet this standard. Indeed, as the name suggests, the

purpose of a performance improvement plan is to put the employee on notice that they could face

potential adverse action if their performance does not improve. Plaintiff does not allege that the



                                                 7
PIP was subsequently used to terminate her employment. If the mere possibility of that an

employee “could” be terminated rises to the level of an adverse employment action, then the

exception would swallow the rule, transforming all PIPs into materially adverse employment

actions—a position courts in the Fourth Circuit have soundly rejected. See, e.g., Brown v. SDH

Educ. East, LLC, No. 3:12–cv–2961–TLW, 2014 WL 468974, at *7 (D.S.C. Feb. 4, 2014)

(dismissing retaliation claim based on written warning which stated that the plaintiff would be

terminated if she committed another offense, holding that “unrealized threats of termination are

not actionable adverse actions”); Nam v. 2012 Inc., No. DKC 15-1931, 2016 WL 107198, at *6

(D. Md. Jan. 11, 2016) (dismissing retaliation claim where the employer “merely informed

[p]laintiff that he could be terminated if he committed another offense”); Wonasue v. Univ. of

Maryland Alumni Ass’n, 984 F. Supp. 2d 480, 492 (D. Md. 2013) (“[N]one of the following

constitutes an adverse employment action in a retaliation claim: failing to issue a performance

appraisal . . . or issuing a personal improvement plan, an Attendance Warning, a verbal

reprimand, a formal letter of reprimand, or a proposed termination.”).

       In sum, Plaintiff does not allege that Sunlight ever used the PIPs to take any materially

adverse action against her. The fact that Plaintiff was informed that she could be terminated if

she did not comply with the PIPs is not enough to transform the PIPs into materially adverse

actions. Accordingly, Plaintiff has failed to state a claim and her claims must be dismissed with

prejudice.

       V.      CONCLUSION

       For the reasons stated herein, Defendant’s motion to dismiss is granted, and Plaintiff’s

Amended Complaint will therefore be dismissed with prejudice.

       IT IS THEREFORE ORDERED that:



                                                 8
      (1) Defendant’s Motion to Dismiss, (Doc. No. 15), is GRANTED.

      (2) This action is dismissed with prejudice.



Signed: July 14, 2021




                                               9
